As filed with the Securities and Exchange Commission on July 9, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22997 Oaktree Funds (Exact name of registrant as specified in charter) 333 South Grand Avenue, 28th Floor Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) John Sweeney President Oaktree Funds 333 South Grand Avenue, 28th Floor Los Angeles, CA 90071 (Name and address of agent for service) (855) 625-3863 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2015 Item 1. Reports to Stockholders. Schedules of Investments 2 Financial Statements 13 Notes to the Financial Statements 17 Expense Example 23 Additional Information 24 Oaktree Funds 1 Schedules of Investments OAKTREE HIGH YIELD BOND FUND April 30, 2015 (Unaudited) Rate Maturity Principal1 Fair Value $ Corporate Bonds – 97.8% Aerospace & Defense – 1.7% Bombardier Inc 6.00% 2 10/15/22 Huntington Ingalls Industries Inc 5.00% 2 12/15/21 T A Manufacturing Ltd 3.63% 2 04/15/23 € 100,000 Auto Components – 3.0% Gestamp Funding SA 5.88% 05/31/20 € 100,000 Goodyear Tire & Rubber Co 7.00% 05/15/22 Grupo Antolin BV 4.75% 04/01/21 € 100,000 Pittsburgh Glass Works LLC 8.00% 2 11/15/18 Schaeffler Holding Finance BV (PIK 6.50%) 5.75% 11/15/21 € 120,000 ZF North America Capital Inc 4.50% 2 04/29/22 Beverage s – 0.5% Refresco Gerber BV 7.38% 05/15/18 € 100,000 Building Products – 1.4% Building Materials Corp of America 6.75% 2 05/01/21 Kerneos Corporate SAS 5.75% 03/01/21 € 100,000 Xella Holdco Finance SA (PIK 9.88%) 9.13% 09/15/18 € 100,000 Capital Markets – 0.6% Neuberger Berman Group LLC 5.88% 2 03/15/22 Chemicals – 3.4% Axalta Coating Systems Inc 5.75% 02/01/21 € 100,000 Evolution Escrow Issuer LLC 7.50% 2 03/15/22 Ineos Finance PLC 4.00% 2 05/01/23 € 130,000 Plastipak Holdings Inc 6.50% 2 10/01/21 PSPC Escrow Corp 6.00% 2 02/01/23 € 100,000 SPCM SA 2.88% 2 06/15/23 € 100,000 Trinseo Materials Operating SCA 8.75% 02/01/19 Commercial Services & Supplies – 6.9% AA Bond Co Ltd 5.50% 2 07/31/22 £ 100,000 AA Bond Co Ltd 9.50% 07/31/19 £ 100,000 ACCO Brands Corp 6.75% 04/30/20 ADT Corp 6.25% 10/15/21 Clean Harbors Inc 5.25% 08/01/20 Covanta Holding Corp 6.38% 10/01/22 Iron Mountain PLC 6.13% 09/15/22 £ 100,000 RR Donnelley & Sons Co 7.00% 02/15/22 Techem Energy Metering Service GmbH & Co 7.88% 10/01/20 € 100,000 TMS International Corp 7.63% 2 10/15/21 Trionista TopCo GmbH 6.88% 04/30/21 € 100,000 West Corp 5.38% 2 07/15/22 Communications Equipment – 1.4% CommScope Holding Co Inc (PIK 7.38%) 6.63% 2 06/01/20 ViaSat Inc 6.88% 06/15/20 The accompanying notes are an integral part of these financial statements. Oaktree Funds 2 Schedules of Investments OAKTREE HIGH YIELD BOND FUND April 30, 2015 (Unaudited) Rate Maturity Principal1 Fair Value $ Construction & Engine e ring – 0.9% AECOM 5.75% 2 10/15/22 Novafives SAS 4.50% 06/30/21 € 100,000 Construction Materials – 0.8% American Builders & Contractors Supply Co Inc 5.63% 2 04/15/21 Consumer Finance – 0.6% Ally Financial Inc 4.63% 03/30/25 Navient Corp 5.00% 10/26/20 Containers & Packaging – 3.3% Ardagh Packaging Finance PLC 4.25% 01/15/22 € 100,000 Berry Plastics Corp 5.50% 05/15/22 Cascades Inc 5.50% 2 07/15/22 Kloeckner Pentaplast of America Inc 7.13% 2 11/01/20 € 100,000 Owens-Brockway Glass Container Inc 5.00% 2 01/15/22 SIG Combibloc Holdings SCA 7.75% 2 02/15/23 € 100,000 Silgan Holdings Inc 5.50% 02/01/22 Diversified Tele communication Services – 4.8% Altice Financing SA 6.63% 2 02/15/23 CenturyLink Inc 5.63% 2 04/01/25 Frontier Communications Corp 7.63% 04/15/24 Intelsat Jackson Holdings SA 7.25% 10/15/20 Level 3 Financing Inc 5.13% 2 05/01/23 Telecom Italia SpA 3.25% 01/16/23 € 110,000 Telefonica Europe BV 6.50% 3 09/29/49 € 100,000 Ziggo Bond Finance BV 4.63% 2 01/15/25 € 100,000 Electric Utilities – 0.9% Enel SpA 6.50% 3 01/10/74 € 100,000 RJS Power Holdings LLC 5.13% 2 07/15/19 Electrical Equipment – 0.2% General Cable Corp 5.75% 10/01/22 Electronic Equipment, Instruments & Components – 1.0% Belden Inc 5.50% 04/15/23 € 100,000 Sanmina Corp 4.38% 2 06/01/19 Energy Equipment & Services – 0.7% Forum Energy Technologies Inc 6.25% 10/01/21 Precision Drilling Corp 6.50% 12/15/21 Food & Staples Retailing – 0.7% Ingles Markets Inc 5.75% 06/15/23 Rite Aid Corp 6.13% 2 04/01/23 The accompanying notes are an integral part of these financial statements. Oaktree Funds 3 Schedules of Investments OAKTREE HIGH YIELD BOND FUND April 30, 2015 (Unaudited) Rate Maturity Principal1 Fair Value $ Food Products – 4.0% EWOS Holding AS 6.75% 11/01/20 € 100,000 HJ Heinz Co 4.88% 2 02/15/25 JBS LLC 8.25% 2 02/01/20 Pilgrims Pride Corp 5.75% 2 03/15/25 Pinnacle Foods Finance LLC 4.88% 05/01/21 Post Holdings Inc 6.75% 2 12/01/21 R&R Ice Cream PLC (PIK 10.00%) 9.25% 05/15/18 € 100,000 R&R Ice Cream PLC 5.50% 05/15/20 £ 100,000 Smithfield Foods Inc 5.25% 2 08/01/18 Gambling Industries – 0.3% Scientific Games Intl Inc. 7.00% 2 01/01/22 Gas Utilities – 1.6% AmeriGas Finance LLC 7.00% 05/20/22 AmeriGas Partners LP 6.25% 08/20/19 Suburban Propane Partners LP 5.75% 03/01/25 Health Care Equipment & Supplies – 1.8% Auris Luxembourg II SA 8.00% 2 01/15/23 € 100,000 ConvaTec Finance International SA (PIK 9.00%) 8.25% 2 01/15/19 VWR Funding Inc 4.63% 2 04/15/22 € 125,000 Health Care Providers & Services – 7.4% Acadia Healthcare Co Inc 5.13% 07/01/22 Amsurg Corp 5.63% 07/15/22 Cerba European Lab SAS 7.00% 02/01/20 € 100,000 DaVita HealthCare Partners Inc 5.00% 05/01/25 Envision Healthcare Corp 5.13% 2 07/01/22 ExamWorks Group Inc 5.63% 04/15/23 HCA Holdings Inc 6.25% 02/15/21 HomeVi SAS 6.88% 08/15/21 € 100,000 Lifepoint Hospitals Inc 5.50% 12/01/21 Medi-Partenaires SAS 7.00% 05/15/20 € 100,000 Tenet Healthcare Corp 4.75% 06/01/20 Health Care Technology – 0.6% IMS Health Inc 4.13% 2 04/01/23 € 145,000 Hotels, Restaurants & Leisure – 2.8% Churchill Downs Inc 5.38% 12/15/21 MGM Resorts International 5.25% 03/31/20 Pinnacle Entertainment Inc 7.75% 04/01/22 PortAventura Entertainment Barcelona BV 7.25% 12/01/20 € 100,000 Six Flags Entertainment Corp 5.25% 2 01/15/21 House hold Durables – 1.2% Apex Tool Group LLC 7.00% 2 02/01/21 Tempur Sealy International Inc 6.88% 12/15/20 The accompanying notes are an integral part of these financial statements. Oaktree Funds 4 Schedules of Investments OAKTREE HIGH YIELD BOND FUND April 30, 2015 (Unaudited) Rate Maturity Principal1 Fair Value $ Independent Power and Renewable Electricity Producers – 1.9% Calpine Corp 5.38% 01/15/23 Dynegy Inc 6.75% 2 11/01/19 NRG Energy Inc 7.88% 05/15/21 IT Services – 2.5% Cardtronics Inc 5.13% 2 08/01/22 First Data Corp 8.25% 2 01/15/21 InterXion Holding NV 6.00% 07/15/20 € 100,000 Machinery – 1.1% BlueLine Rental Finance Corp 7.00% 2 02/01/19 Milacron LLC 7.75% 2 02/15/21 Media – 6.9% Arqiva Broadcast Finance PLC 9.50% 03/31/20 £ 100,000 Cablevision Systems Corp 5.88% 09/15/22 CCO Holdings LLC 6.50% 04/30/21 CCO Holdings LLC 5.13% 2 05/01/23 Cequel Communications Holdings LLC 5.13% 2 12/15/21 DISH DBS Corp 5.88% 07/15/22 Numericable Group SA 5.63% 05/15/24 € 125,000 Telenet Finance SCA 6.25% 08/15/22 € 110,000 Time Inc 5.75% 2 04/15/22 Unitymedia Hessen GmbH & Co 5.63% 04/15/23 € 103,500 Univision Communications Inc 6.75% 2 09/15/22 Univision Communications Inc 5.13% 2 05/15/23 Vougeot Bidco PLC 7.88% 07/15/20 £ 100,000 Metals & Mining – 4.2% ArcelorMittal 6.25% 03/01/21 Cliffs Natural Resources Inc 8.25% 2 03/31/20 Eldorado Gold Corp 6.13% 2 12/15/20 First Quantum Minerals Ltd 7.25% 2 05/15/22 HudBay Minerals Inc 9.50% 10/01/20 Novelis Inc 8.38% 12/15/17 SunCoke Energy Partners LP 7.38% 2 02/01/20 The accompanying notes are an integral part of these financial statements. Oaktree Funds 5 Schedules of Investments OAKTREE HIGH YIELD BOND FUND April 30, 2015 (Unaudited) Rate Maturity Principal1 Fair Value $ Oil, Gas & Consumable Fuels– 8.3% Baytex Energy Corp 5.13% 2 06/01/21 Carrizo Oil & Gas Inc 6.25% 04/15/23 Chesapeake Energy Corp 6.63% 08/15/20 CIT GO Petroleum Corp 6.25% 2 08/15/22 Energy XXI Gulf Coast Inc 11.00% 2 03/15/20 Gulfport Energy Corp 6.63% 2 05/01/23 Harvest Operations Corp 6.88% 10/01/17 Laredo Petroleum Inc 5.63% 01/15/22 Linn Energy LLC 6.50% 05/15/19 Linn Energy LLC 6.25% 11/01/19 MarkWest Energy Partners LP 6.50% 08/15/21 Natural Resource Partners LP 9.13% 10/01/18 Oasis Petroleum Inc 6.88% 03/15/22 Regency Energy Partners LP 6.50% 07/15/21 Sabine Pass Liquefaction LLC 5.63% 02/01/21 Sabine Pass Liquefaction LLC 5.63% 2 03/01/25 Southern Star Central Corp 5.13% 2 07/15/22 Ultra Petroleum Corp 6.13% 2 10/01/24 Whiting Petroleum Corp 6.25% 2 04/01/23 Paper & Forest Products – 0.7% Reynolds Group Issuer Inc 6.88% 02/15/21 Personal Products – 1.1% NBT Y Inc 9.00% 10/01/18 Prestige Brands Inc 5.38% 2 12/15/21 Pharmaceuticals – 3.2% Endo Finance LLC 5.75% 2 01/15/22 Endo Finance LLC 7.25% 2 01/15/22 Mallinckrodt International Finance SA 5.75% 2 08/01/22 Valeant Pharmaceuticals International Inc 7.25% 2 07/15/22 Valeant Pharmaceuticals International Inc 5.50% 2 03/01/23 Valeant Pharmaceuticals International Inc 5.88% 2 05/15/23 Professional Services – 0.5% IHS Inc 5.00% 2 11/01/22 Real Estate Investment Trusts (REITs) – 0.6% Sabra Health Care LP 5.50% 02/01/21 Software – 0.9% ACI Worldwide Inc 6.38% 2 08/15/20 Open T ext Corp 5.63% 2 01/15/23 Specialty Retail – 3.0% DBP Holding Corp 7.75% 2 10/15/20 Michaels Stores Inc 5.88% 2 12/15/20 Pendragon PLC 6.88% 05/01/20 £ 100,000 Rent-A-Center Inc 4.75% 05/01/21 Sally Holdings LLC 5.75% 06/01/22 The accompanying notes are an integral part of these financial statements. Oaktree Funds 6 Schedules of Investments OAKTREE HIGH YIELD BOND FUND April 30, 2015 (Unaudited) Rate Maturity Principal1 Fair Value $ Technology Hardware, Storage & Peripherals – 0.6% NCR Corp 5.88% 12/15/21 Textile s, Apparel & Luxury Goods – 0.6% Levi Strauss & Co 5.00% 2 05/01/25 Wolverine World Wide Inc 6.13% 10/15/20 Trading Companies & Distributors – 3.8% Ashtead Capital Inc 6.50% 2 07/15/22 HD Supply Inc 5.25% 2 12/15/21 International Lease Finance Corp 4.63% 04/15/21 Intrepid Aviation Group Holdings LLC 6.88% 2 02/15/19 Loxam SAS 7.38% 01/24/20 € 100,000 United Rentals North America Inc 6.13% 06/15/23 United Rentals North America Inc 5.50% 07/15/25 Transportation Infrastructure – 1.4% Flexi-Van Leasing Inc 7.88% 2 08/15/18 gategroup Finance SA 6.75% 03/01/19 € 100,000 Moto Finance PLC 6.38% 2 09/01/20 £ 100,000 Wireless Telecommunication Services – 4.0% Altice SA 7.25% 05/15/22 € 100,000 Matterhorn Telecom SA 3.88% 2 05/01/22 € 100,000 Sprint Corp 7.25% 09/15/21 Sprint Corp 7.63% 02/15/25 T -Mobile USA Inc 6.25% 04/01/21 Wind Acquisition Finance SA 7.00% 04/23/21 € 165,000 Total Corporate Bonds (Cost $25,033,887) Bank Loans – 1.4% Media – 0.6% Formula One, Senior Secured 2nd Lien Term Loan, Tranche B3 7.75% 3 07/29/22 Metals & Mining – 0.4% Murray Energy Corp, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 7.50% 3 04/19/20 Software – 0.4% Evergreen Skills SARL, Secured 2nd Lien Term Loan 9.25% 3 04/28/22 Total Bank Loans (Cost $358,365) Total Invetments – 99.2% (Cost $25,392,252) Other Assets in Excess of Liabilities – 0.8% Net Assets – 100.0% The accompanying notes are an integral part of these financial statements. Oaktree Funds 7 Schedules of Investments OAKTREE HIGH YIELD BOND FUND Forward Currency Exchange Contracts April 30, 2015 (Unaudited) Counterparty Settlement Date Currency Sold1 Currency Purchased1 Unrealized Appreciation (Depreciation) $ Bank of New York Mellon 06/03/15 £861,772 Bank of New York Mellon 06/03/15 €4,488,621 Bank of New York Mellon 06/03/15 €52,063 1 Unless otherwise noted, amount in U.S. Dollars 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional investors.At April 30, 2015, the value of these securities amounted to $11,556,452 or 44.4% of net assets. 3 Variable rate security.Rate disclosed as of April 30, 2015. PIK A payment-in-kind security in which the issuer may make interest or dividend payments in cash or additional securities. These additional securities generally have the same terms as the original holdings. € Euro £ British Pound Country Breakdown % of Net Assets United States 71.5% United Kingdom 6.0% Germany 4.4% Canada 4.3% France 3.7% Luxembourg 2.1% Spain 1.8% Italy 1.8% Netherlands 1.4% Switzerland 1.3% Belgium 0.5% Norway 0.4% Other Assets in Excess of Liabilities 0.8% 100.0% The accompanying notes are an integral part of these financial statements. Oaktree Funds 8 Schedules of Investments OAKTREE EMERGING MARKETS EQUITY FUND April 30, 2015 (Unaudited) Shares Fair Value $ Common Stock – 88.7% Brazil – 7.6% B2W Cia Digital 1 BB Seguridade Participacoes SA BRF SA - ADR Petroleo Brasileiro SA - ADR 1 Chile – 0.6% Banco Santander Chile - ADR China – 28.1% Anhui Conch Cement Co Ltd ASM Pacific T echnology Ltd China Cinda Asset Management Co Ltd 1 China Construction Bank Corp China Overseas Land & Investment Ltd China Pacific Insurance Group Co Ltd China Shenhua Energy Co Ltd China Unicom Hong Kong Ltd Galaxy Entertainment Group Ltd GCL-Poly Energy Holdings Ltd 1 Haier Electronics Group Co Ltd Huadian Fuxin Energy Corp Ltd Industrial & Commercial Bank of China Ltd JD.com Inc - ADR 1 Lenovo Group Ltd Luye Pharma Group Ltd 1 PetroChina Co Ltd Sands China Ltd Tencent Holdings Ltd Tianhe Chemicals Group Ltd 1, 2 Trina Solar Ltd - ADR 1 Hungary – 1.1% OT P Bank PLC India – 7.1% Axis Bank Ltd - GDR ICICI Bank Ltd - ADR Larsen & Toubro Ltd - GDR Reliance Industries Ltd - GDR 2 Tata Motors Ltd - ADR Indonesia – 2.0% Bank Rakyat Indonesia Persero T bk PT Indofood CBP Sukses Makmur T bk PT The accompanying notes are an integral part of these financial statements. Oaktree Funds 9 Schedules of Investments OAKTREE EMERGING MARKETS EQUITY FUND April 30, 2015 (Unaudited) Shares Fair Value $ Mexico – 7.3% America Movil SAB de CV - ADR Cemex SAB de CV - ADR 1 Grupo Financiero Banorte SAB de CV Grupo Mexico SAB de CV Grupo Televisa SAB - ADR 1 Pakistan – 0.6% United Bank Ltd Philippines – 1.4% Universal Robina Corp Qatar – 0.8% Industries Qatar QSC Russia – 6.0% Lukoil OAO - ADR Magnit PJSC -GDR Mobile T eleSystems OJSC - ADR PhosAgro OAO - GDR Yandex NV 1 South Africa – 4.3% AngloGold Ashanti Ltd - ADR 1 Discovery Ltd Naspers Ltd South Korea – 9.2% Hyundai Motor Co Samsung Electronics Co Ltd SK Hynix Inc Switzerland – 1.2% Dufry AG 1 Taiwan – 8.0% Delta Electronics Inc Epistar Corp Mega Financial Holding Co Ltd Taiwan Semiconductor Manufacturing Co Ltd - ADR Yuanta Financial Holding Co Ltd Thailand – 1.1% Airports of T hailand PCL - NVDR The accompanying notes are an integral part of these financial statements. Oaktree Funds 10 Schedules of Investments OAKTREE EMERGING MARKETS EQUITY FUND April 30, 2015 (Unaudited) Shares Fair Value $ Turke y – 2.3% Coca-Cola Icecek AS Turkiye Halk Bankasi AS Total Common Stocks (Cost $12,478,102) Preferred Stock – 6.3% Brazil – 6.3% Cia Energetica de Minas Gerais - ADR Itau Unibanco Holding SA - ADR T elefonica Brasil SA - ADR Vale SA - ADR Total Pre ferred Stocks (Cost $835,216) Total Investments – 95.0% (Cost $13,313,318) Other Assets in Excess of Liabilities – 5.0% Net Assets – 100.0% 1 Non-income producing security 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. At April 30, 2015, the value of these securities amounted to $352,008 or 2.3% of net assets. ADR – American Depositary Receipt GDR – Global Depositary Receipt NVDR – Non–Voting Depositary Receipt The accompanying notes are an integral part of these financial statements. Oaktree Funds 11 Schedules of Investments OAKTREE EMERGING MARKETS EQUITY FUND April 30, 2015 (Unaudited) Country Breakdown % of Net Assets China 28.1% Brazil 13.9% South Korea 9.2% Taiwan 8.0% Mexico 7.3% India 7.1% Russia 6.0% South Africa 4.3% Turkey 2.3% Indonesia 2.0% Philippines 1.4% Switzerland 1.2% Thailand 1.1% Hungary 1.1% Qatar 0.8% Chile 0.6% Pakistan 0.6% Other Assets in Excess of Liabilities 5.0% 100.0% The accompanying notes are an integral part of these financial statements. Oaktree Funds 12 Financial Statements Statements of Assets and Liabilities April 30, 2015 (Unaudited) Oaktree High Yield Bond Fund Oaktree Emerging Markets Equity Fund Assets Investments, at fair value1 Dividends and interest receivable Receivable for securities sold Cash Investment advisory expenses receivable Prepaid expenses Foreign currency, at fair value 2 Total assets Liabilities Payable for securities purchased Professional expenses payable Unrealized depreciation on forward currency exchange contracts — Fund administration and accounting expenses payable Transfer agent expenses payable Registration expenses payable Accrued expenses Total liabilities Net Assets Components of Net Assets Paid-in capital Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net Assets 1 Investments, at cost 2 Foreign currency, at cost Computation of net asset value Institutional Net assets Shares outstanding (unlimited shares authorized) Net asset value Advisor Net assets Shares outstanding (unlimited shares authorized) Net asset value The accompanying notes are an integral part of these financial statements. Oaktree Funds 13 Financial Statements Statements of Operations Period Ended April 30, 2015 (Unaudited) Oaktree High Yield Bond Fund 1 Oaktree Emerging Markets Equity Fund 1 Investment Income Interest — Dividends — Foreign taxes withheld ) ) Total investment income Expenses Professional expenses Trustees' expenses Investment advisory expenses Fund administration and accounting expenses Transfer agent expenses Registration expenses Insurance expenses Shareholder reporting expenses Custodian expenses Miscellaneous expenses Total expenses Less fees waived ) ) Total expenses after fees waived Net Investment Income (Loss) ) Realized and Unrealized Gain (Loss) Net Realized Gain (Loss) from: Investments Forward currency exchange contracts — Foreign currency transactions ) — Net Change in Unrealized Appreciation (Depreciation) on: Investments Forward currency exchange contracts ) — Foreign currency translations ) 5 Net Realized and Unrealized Gain (Loss) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Commencement of operations on December 16, 2014 The accompanying notes are an integral part of these financial statements. Oaktree Funds 14 Financial Statements Statements of Changes in Net Assets Period Ended April 30, 2015 (Unaudited) Oaktree High Yield Bond Fund 1 Oaktree Emerging
